DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a set of processing equipment” in claims 1, 2 and 3, explained in [0053-0057,00110] of the specification.
Such claim limitation(s) is/are: “transferring heat at a first apparatus” in claims 1, 2 and 3, explained in [0093-0094,00112-00113] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flora et al (US 2018/0140965) and Ramamurthy et al (US 2015/0121113).
Regarding claim 1, Flora teaches systems and methods for controlling processing elements in a set of processing equipment (see Figs 1,6, and [0022-0025], “production system comprises an evaporation vessel 101, dephlegmator 122 attached to a top portion of the distillation apparatus, a transition portion 124 that connects the distillation apparatus to a condenser unit 125, and collection systems 126 and 127… a heating fluid 121 which circulates between the evaporator and thermal heater unit 148 via connection lines 170 and 172. For example, temperature of the heating fluid may be controlled by increasing a heater temperature set point, allowing feed material inside the evaporator vessel to be heated during operation.”) transferring heat at a first a first apparatus (see Fig 1, [0024], “a heating fluid 121 which circulates between the evaporator and thermal heater unit 148 via connection lines 170 and 172. For example, temperature of the heating fluid may be controlled by increasing a heater temperature set point, allowing feed material inside the evaporator vessel to be heated during operation.”), and a monitoring and control system for making adjustment to the processing equipment (see Fig 6, [0072-0073,0080-0081], “the control system 600 comprises a programmable logic controller (PLC) 12, that sends instructions to the vacuum pump 146, variable frequency drive (VFD) 109, thermal fluid heater 148, switch 150, glycol chiller 152 and user module 606. The PLC also receives signals from pressure sensor 602, temperature sensor 604, and the user module 606. Instructions for controlling the operating parameters and the rest of the methods included herein may be executed by the programmable logic controller 12 based on instructions stored on a memory of the controller and in conjunction with signals received from sensors of the production system, such as the sensors described above… controller runs through a script containing computer code, and sends discrete commands to the systems components. The glycol chiller, thermal fluid heater, and switch contain a proportional integral derivative (PID) controller that receives a set point command from the PLC”).
However, Flora does not teach associating a power level with a power budget of the set of processing equipment; monitoring power consumed by the set of processing equipment; identifying that the power consumed by the set of processing equipment is approaching the power level associated with the power budget; and making an adjustment associated with the set of processing equipment such that the heat transferred at the first apparatus can be maintained while the power consumed by the set of processing equipment is maintained within the power budget.
Ramamurthy teaches systems and methods for energy control in a system with power-requirement analysis and power-source enablement via power load decoupling and power load demand adjustment (see title, abstract), Ramamurthy teaches electricity is used in a wide variety of devices, across all areas of technology and energy savings fluctuate and energy savings provide additional returns (see [0003]), Ramamurthy teaches the systems and method comprise a processor implemented method (see [0008], “processor-implemented method for power control is disclosed comprising: accessing a plurality of power sources which are coupled to one or more power loads, detecting power requirements for the one or more power loads, and enabling one or more power sources from the plurality of power sources to match the power requirements of the one or more power loads wherein the enabling is a function of demand-side requirements. The disclosed method provides for handling demand-side requirements which are dynamic power requirements of the one or more power loads. The enabling can be performed dynamically as a function of dynamic power requirements of the one or more power loads. In embodiments, power supply units are migrated for phase balancing and age balancing”), and are managed by making adjustments including capping and limiting power and throttling power consumed by power users in the system (see [0029-0030], “implementing controls that cap or limit the performance of the load (i.e. the power-consuming devices being supplied) thus reducing the power footprint of the data center as a whole. The capping or limiting is known as power throttling the load… dynamic control can be applied to the power mesh to enable real-time adjustments augmenting reliability… Savings are realized in that both reliability--the amount of reliable power which is activated to meet demand--and hardware overhead costs are improved”), the process and system includes determining a maximum power requirement of the system (see [0036], “detecting of power requirements includes detecting maximum (peak) power requirements”), the controller 440 can include a computer having processors and therefore including non-transitory computer-readable storage medium having the program required (see Fig 4, [0058,0061]), “controllers 440 can contain one or more processors or microcontrollers, input/output (IO) functions, network interfaces, and user interfaces that can include front panel buttons, liquid crystal display (LCD) screens, and/or other suitable user interface mechanisms”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the controller of the system of Flora with the controller system of Ramamurthy to include associating a power level with a power budget of the set of processing equipment; monitoring power consumed by the set of processing equipment; identifying that the power consumed by the set of processing equipment is approaching the power level associated with the power budget; and making an adjustment associated with the set of processing equipment such that the heat transferred at the first apparatus can be maintained while the power consumed by the set of processing equipment is maintained within the power budget, because Flora teaches including a controller for controlling heating of the processing equipment and operation of the other equipment and Ramamurthy teaches savings in reliability and hardware overhead costs are improved by monitoring and adjusting power consumption of processing equipment.

Regarding claim 2, Flora teaches systems and methods comprising a controller that has non-transitory computer-readable storage medium having embodied thereon a program executable by a processor (see Fig 6, [0072-0073, “control system 600 used for controlling a production process… controller runs through a script containing computer code, and sends discrete commands to the systems components”) for implementing a method for controlling processing elements in a set of processing equipment (see Figs 1,6, and [0022-0025], “production system comprises an evaporation vessel 101, dephlegmator 122 attached to a top portion of the distillation apparatus, a transition portion 124 that connects the distillation apparatus to a condenser unit 125, and collection systems 126 and 127… a heating fluid 121 which circulates between the evaporator and thermal heater unit 148 via connection lines 170 and 172. For example, temperature of the heating fluid may be controlled by increasing a heater temperature set point, allowing feed material inside the evaporator vessel to be heated during operation.”) transferring heat at a first a first apparatus (see Fig 1, [0024], “a heating fluid 121 which circulates between the evaporator and thermal heater unit 148 via connection lines 170 and 172. For example, temperature of the heating fluid may be controlled by increasing a heater temperature set point, allowing feed material inside the evaporator vessel to be heated during operation.”), and a monitoring and control system for making adjustment to the processing equipment (see Fig 6, [0072-0073,0080-0081], “the control system 600 comprises a programmable logic controller (PLC) 12, that sends instructions to the vacuum pump 146, variable frequency drive (VFD) 109, thermal fluid heater 148, switch 150, glycol chiller 152 and user module 606. The PLC also receives signals from pressure sensor 602, temperature sensor 604, and the user module 606. Instructions for controlling the operating parameters and the rest of the methods included herein may be executed by the programmable logic controller 12 based on instructions stored on a memory of the controller and in conjunction with signals received from sensors of the production system, such as the sensors described above… controller runs through a script containing computer code, and sends discrete commands to the systems components. The glycol chiller, thermal fluid heater, and switch contain a proportional integral derivative (PID) controller that receives a set point command from the PLC”).
However, Flora does not teach associating a power level with a power budget of the set of processing equipment; monitoring power consumed by the set of processing equipment; identifying that the power consumed by the set of processing equipment is approaching the power level associated with the power budget; and making an adjustment associated with the set of processing equipment such that the heat transferred at the first apparatus can be maintained while the power consumed by the set of processing equipment is maintained within the power budget.
Ramamurthy teaches systems and methods for energy control in a system with power-requirement analysis and power-source enablement via power load decoupling and power load demand adjustment (see title, abstract), Ramamurthy teaches electricity is used in a wide variety of devices, across all areas of technology and energy savings fluctuate and energy savings provide additional returns (see [0003]), Ramamurthy teaches the systems and method comprise a processor implemented method (see [0008], “processor-implemented method for power control is disclosed comprising: accessing a plurality of power sources which are coupled to one or more power loads, detecting power requirements for the one or more power loads, and enabling one or more power sources from the plurality of power sources to match the power requirements of the one or more power loads wherein the enabling is a function of demand-side requirements. The disclosed method provides for handling demand-side requirements which are dynamic power requirements of the one or more power loads. The enabling can be performed dynamically as a function of dynamic power requirements of the one or more power loads. In embodiments, power supply units are migrated for phase balancing and age balancing”), and are managed by making adjustments including capping and limiting power and throttling power consumed by power users in the system (see [0029-0030], “implementing controls that cap or limit the performance of the load (i.e. the power-consuming devices being supplied) thus reducing the power footprint of the data center as a whole. The capping or limiting is known as power throttling the load… dynamic control can be applied to the power mesh to enable real-time adjustments augmenting reliability… Savings are realized in that both reliability--the amount of reliable power which is activated to meet demand--and hardware overhead costs are improved”), the process and system includes determining a maximum power requirement of the system (see [0036], “detecting of power requirements includes detecting maximum (peak) power requirements”), the controller 440 can include a computer having processors and therefore including non-transitory computer-readable storage medium having the program required (see Fig 4, [0058,0061]), “controllers 440 can contain one or more processors or microcontrollers, input/output (IO) functions, network interfaces, and user interfaces that can include front panel buttons, liquid crystal display (LCD) screens, and/or other suitable user interface mechanisms”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the controller of the system of Flora with the controller system of Ramamurthy to include associating a power level with a power budget of the set of processing equipment; monitoring power consumed by the set of processing equipment; identifying that the power consumed by the set of processing equipment is approaching the power level associated with the power budget; and making an adjustment associated with the set of processing equipment such that the heat transferred at the first apparatus can be maintained while the power consumed by the set of processing equipment is maintained within the power budget, because Flora teaches including a controller for controlling heating of the processing equipment and operation of the other equipment and Ramamurthy teaches savings in reliability and hardware overhead costs are improved by monitoring and adjusting power consumption of processing equipment.

Regarding claim 3, Flora teaches systems and methods comprising a plurality of sensors (see [0086], “Pressure and temperature sensors, installed on internal walls of the evaporator vessel and connected to the PLC”); and a controller that necessary comprises a memory; a processor that executes instructions out of the memory (see Fig 6, [0072-0073, “control system 600 used for controlling a production process… Instructions for controlling the operating parameters and the rest of the methods included herein may be executed by the programmable logic controller 12 based on instructions stored on a memory of the controller and in conjunction with signals received from sensors of the production system… controller runs through a script containing computer code, and sends discrete commands to the systems components”) for implementing a method for controlling processing elements in a set of processing equipment (see Figs 1,6, and [0022-0025], “production system comprises an evaporation vessel 101, dephlegmator 122 attached to a top portion of the distillation apparatus, a transition portion 124 that connects the distillation apparatus to a condenser unit 125, and collection systems 126 and 127… a heating fluid 121 which circulates between the evaporator and thermal heater unit 148 via connection lines 170 and 172. For example, temperature of the heating fluid may be controlled by increasing a heater temperature set point, allowing feed material inside the evaporator vessel to be heated during operation.”) transferring heat at a first a first apparatus (see Fig 1, [0024], “a heating fluid 121 which circulates between the evaporator and thermal heater unit 148 via connection lines 170 and 172. For example, temperature of the heating fluid may be controlled by increasing a heater temperature set point, allowing feed material inside the evaporator vessel to be heated during operation.”), and a monitoring and control system for making adjustment to the processing equipment (see Fig 6, [0072-0073,0080-0081], “the control system 600 comprises a programmable logic controller (PLC) 12, that sends instructions to the vacuum pump 146, variable frequency drive (VFD) 109, thermal fluid heater 148, switch 150, glycol chiller 152 and user module 606. The PLC also receives signals from pressure sensor 602, temperature sensor 604, and the user module 606. Instructions for controlling the operating parameters and the rest of the methods included herein may be executed by the programmable logic controller 12 based on instructions stored on a memory of the controller and in conjunction with signals received from sensors of the production system, such as the sensors described above… controller runs through a script containing computer code, and sends discrete commands to the systems components. The glycol chiller, thermal fluid heater, and switch contain a proportional integral derivative (PID) controller that receives a set point command from the PLC”).
However, Flora does not teach associating a power level with a power budget of the set of processing equipment; monitoring power consumed by the set of processing equipment; identifying that the power consumed by the set of processing equipment is approaching the power level associated with the power budget; and making an adjustment associated with the set of processing equipment such that the heat transferred at the first apparatus can be maintained while the power consumed by the set of processing equipment is maintained within the power budget.
Ramamurthy teaches systems and methods for energy control in a system with power-requirement analysis and power-source enablement via power load decoupling and power load demand adjustment (see title, abstract), Ramamurthy teaches electricity is used in a wide variety of devices, across all areas of technology and energy savings fluctuate and energy savings provide additional returns (see [0003]), Ramamurthy teaches the systems and method comprise a processor implemented method (see [0008], “processor-implemented method for power control is disclosed comprising: accessing a plurality of power sources which are coupled to one or more power loads, detecting power requirements for the one or more power loads, and enabling one or more power sources from the plurality of power sources to match the power requirements of the one or more power loads wherein the enabling is a function of demand-side requirements. The disclosed method provides for handling demand-side requirements which are dynamic power requirements of the one or more power loads. The enabling can be performed dynamically as a function of dynamic power requirements of the one or more power loads. In embodiments, power supply units are migrated for phase balancing and age balancing”), and are managed by making adjustments including capping and limiting power and throttling power consumed by power users in the system (see [0029-0030], “implementing controls that cap or limit the performance of the load (i.e. the power-consuming devices being supplied) thus reducing the power footprint of the data center as a whole. The capping or limiting is known as power throttling the load… dynamic control can be applied to the power mesh to enable real-time adjustments augmenting reliability… Savings are realized in that both reliability--the amount of reliable power which is activated to meet demand--and hardware overhead costs are improved”), the process and system includes determining a maximum power requirement of the system (see [0036], “detecting of power requirements includes detecting maximum (peak) power requirements”), the controller 440 can include a computer having processors and therefore including non-transitory computer-readable storage medium having the program required (see Fig 4, [0058,0061]), “controllers 440 can contain one or more processors or microcontrollers, input/output (IO) functions, network interfaces, and user interfaces that can include front panel buttons, liquid crystal display (LCD) screens, and/or other suitable user interface mechanisms”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to improve the controller of the system of Flora with the controller system of Ramamurthy to include associating a power level with a power budget of the set of processing equipment; monitoring power consumed by the set of processing equipment; identifying that the power consumed by the set of processing equipment is approaching the power level associated with the power budget; and making an adjustment associated with the set of processing equipment such that the heat transferred at the first apparatus can be maintained while the power consumed by the set of processing equipment is maintained within the power budget, because Flora teaches including a controller for controlling heating of the processing equipment and operation of the other equipment and Ramamurthy teaches savings in reliability and hardware overhead costs are improved by monitoring and adjusting power consumption of processing equipment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,224,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘823 patent are the generally more limited of the two sets of claims, and it has been held obvious to claim the less limited invention, therefore the instant claims would be obvious.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citations in the parent patent are cited herein. Brown (US 10,133,989) teaches power management in a network. Sakaray et al (US 2020/0079660) teaches thermal management and water purification system. Lee et al (US 2017/0262030) teaches thermal power energy management. Rozen et al (US 2015/0331466) teaches thermal budget management of a processing system. McGrane et al (US 2008/0178018) teaches power budgeting for multiple devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772